Dismissed and Memorandum Opinion filed March 29, 2007







Dismissed
and Memorandum Opinion filed March 29, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01007-CV
____________
 
ALFREDO l. VITERI, Appellant
 
V.
 
LAURA L. GOBELI,
Appellee
 

 
On Appeal from the 308th District Court
Harris County, Texas
Trial Court Cause No. 2004-60030
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 8, 2006.  On March 21, 2007, appellant
filed a motion to dismiss because he no longer desires to prosecute this
appeal. See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
29, 2007.
Panel consists of Justices Yates, Anderson, and Hudson.